United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Dean Albrecht, for the appellant
Office of Solicitor, for the Director

Docket No. 09-969
Issued: January 8, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 3, 2009 appellant timely appealed a January 9, 2009 nonmerit decision of the
Office of Workers’ Compensation Programs denying her reconsideration request and a
December 3, 2008 merit decision affirming the termination of her compensation benefits.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
claim.
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s compensation
benefits effective November 23, 2008; and (2) whether the Office properly refused to reopen her
claim for merit review pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
This case has previously been before the Board.1 In a November 7, 2005 decision, the
Board found that appellant established a compensable factor with regard to the employing
1

Docket No. 05-1079 (issued November 7, 2005).

establishment’s March 14, 2003 letter notifying her that she would be removed from her duties
due to improper conduct. However, the medical evidence of record was insufficient to support
that she sustained an emotional condition in the performance of duty. The facts of the case as set
forth in the prior decision are incorporated by reference.
Appellant subsequently requested reconsideration before the Office and submitted
additional evidence to support her emotional condition claim. On September 5, 2007 the Office
accepted the claim for acute stress disorder. The record reflects that appellant retired on
disability on November 17, 2005. She received wage-loss compensation.
In a February 7, 2008 letter, the Office requested appellant’s attending physician
Dr. Walter E. Afield, a Board-certified psychiatrist, to provide an updated report regarding
appellant’s medical status and disability. No response was received.
The Office referred appellant and the case record to Dr. James R. Edgar, a Boardcertified psychiatrist, for a second opinion evaluation regarding whether she continued to be
disabled due to her accepted condition. In an August 13, 2008 report, Dr. Edgar reviewed the
statement of accepted facts and medical records. He noted that appellant had preexisting history
of bipolar disorder, and that she did not follow up for treatment by Dr. Afield or continue her
medications. Dr. Edgar provided a comprehensive examination, including psychological testing
and a detailed mental status examination. Appellant’s speech, mood and thought processes were
described as normal with logical associations. He also attached a copy of the psychological
testing that was performed on his behalf on August 13, 2008. Dr. Edgar diagnosed bipolar
disorder by history not related to work stress. In response to the Office’s questions, he opined
that appellant no longer had a medical condition or disability as a result of her accepted
employment injury, noting that there were no longer residuals of the accepted acute stress
disorder. Dr. Edgar noted that appellant felt her disability retirement was due to carpal tunnel
syndrome. He noted that the medication she was taking was for her preexisting bipolar disorder
and not for the condition accepted by the Office as work related. Dr. Edgar also noted that
appellant had not sought treatment from Dr. Afield for over a year until she saw him the previous
week. He found that from a psychiatric perspective appellant was able to return to her former
work and no further treatment was needed for the acute stress disorder as it had resolved without
residual disability.
On September 26, 2008 the Office issued a notice of proposed termination of
compensation, finding that the weight of the medical evidence was represented by Dr. Edgar. It
noted that appellant no longer had any disability or residuals due to her accepted acute stress
reaction condition. The Office advised that there was no medical evidence to establish that she
was currently under the care of a qualified psychiatrist. Appellant was provided 30 days to
respond.
In a September 29, 2008 letter, appellant’s representative indicated that he received the
Office’s September 26, 2008 notice and had partially responded to this in a prior September 23,
2008 letter.2 He indicated that both Dr. Afield and Dr. Masood Z. Rehmani, a Board-certified
2

The September 23, 2008 letter, received by the Office September 26, 2008, advised it was in response to the
Office’s letter of September 11, 2008 requesting additional information about the current claim and claim number
xxxxxx578, for carpal tunnel syndrome.

2

psychiatrist, treated appellant for her emotional condition and were in contact regarding her care.
Appellant’s representative requested additional time to submit evidence.
On October 28, 2008 the Office received copies of treatment notes from Dr. Afield dated
2003 through 2008 and Dr. Rehmani dated 2003 through 2008. On September 5, 2008
Dr. Afield noted that appellant had been seen by Dr. Edgar and that she was still trying to handle
her situation holistically. He stated that she was still upset and incapable of working. Dr. Afield
opined that this was a permanent impairment and was related to the injury at the employing
establishment. Dr. Afield advised that appellant needed continued treatment. On October 28,
2008 the Office received an October 20, 2008 letter from appellant’s representative.
By decision dated October 29, 2008, the Office terminated appellant’s termination
compensation benefits effective November 23, 2008. The weight of medical opinion was
accorded to Dr. Edgar’s finding that appellant no longer had an acute stress reaction.
In a November 12, 2008 letter, appellant’s representative requested reconsideration of the
October 29, 2008 decision based on new medical reports and arguments previously submitted but
not considered.
By decision dated December 3, 2008, the Office denied modification of the October 29,
2008 decision. It reviewed the medical evidence from Drs. Afield and Rehmani.
On December 15, 2008 appellant’s representative requested reconsideration. He
contended that new medical evidence had previously been submitted but not reviewed. No new
evidence was submitted.
By decision dated January 9, 2009, the Office denied appellant’s request for further
review of the merits of her claim.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation benefits.3 It may not terminate compensation without establishing
that disability ceased or that it was no longer related to the employment.4 The right to medical
benefits is not limited to the period of entitlement to disability. To terminate authorization for
medical treatment, the Office must establish that appellant no longer has residuals of an
employment-related condition that requires further medical treatment.5

3

Jorge E. Sotomayor, 52 ECAB 105, 106 (2000).

4

Mary A. Lowe, 52 ECAB 223, 224 (2001).

5

Frederick Justiniano, 45 ECAB 491 (1994).

3

Rationalized medical opinion evidence is medical evidence based on a complete factual
and medical background of reasonable medical certainty and supported by medical rationale
explaining the opinion offered.6
After termination or modification of benefits are clearly warranted on the basis of the
evidence, the burden for reinstating compensation benefits shifts to appellant.7
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained an acute stress disorder as a result of a
March 14, 2003 letter from the employing establishment notifying her that she would be
removed from her duties due to improper conduct. It terminated her compensation benefits
effective November 23, 2008 based on the opinion of Dr. Edgar, a Board-certified psychiatrist,
who served as an Office referral physician. The Board finds that the weight of the medical
evidence is represented by the thorough, well-rationalized opinion of Dr. Edgar, who determined
that appellant ceased to have employment-related residuals of her accepted condition.
In an August 13, 2008 report, Dr. Edgar described appellant’s preexisting medical
history, and her accepted employment condition. He noted that appellant had a long history of
bipolar disorder for which she took medication and provided a detailed mental status
examination, including comprehensive diagnostic testing. Dr. Edgar opined that appellant no
longer had a medical condition or disability from the accepted acute stress disorder, opining that
residuals of the acute stress disorder had resolved. He explained that the medication appellant
took was for depression and not the condition accepted by the Office as work related. Dr. Edgar
addressed findings on mental status examination and psychological testing obtained by his
Office. Dr. Edgar noted that her memory and thought processes were intact and that she had the
ability to manage daily living activities. The Board has carefully reviewed the opinion of
Dr. Edgar and notes that it has reliability, probative value and convincing quality with respect to
the physician’s stated conclusions regarding appellant’s condition. Dr. Edgar provided medical
rationale in support of his opinion noting, for example, that appellant had not seen her
psychiatrist in over a year before recently seeing Dr. Afield, that she was not taking medication
for her accepted condition and that her disability retirement was due to carpal tunnel syndrome.8
He provided no basis on which to support any continuing residuals or disability for work
attributable to the accepted acute stress disorder.
The Board finds that the Office properly terminated appellant’s compensation benefits
effective November 23, 2008. Thereafter, the burden of proof for reinstating compensation
benefits shifted to appellant.9

6

Jennifer Atkerson, 55 ECAB 317, 319 (2004).

7

Talmadge Miller, 47 ECAB 673, 679 (1996); see also George Servetas, 43 ECAB 424 (1992).

8

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
9

See supra note 7.

4

Appellant submitted copies of treatment records dated 2003 through 2008 from
Dr. Afield and Dr. Rehmani.
Dr. Afield advised in a September 5, 2008 treatment record that appellant was still
disabled and that she had permanent impairment related to the accepted work injury. However,
he did not provide any medical rationale explaining how her disability was attributable to the
compensable condition of acute stress disorder rather than her preexisting condition. Moreover,
he noted that appellant was on medication and was trying to handle her condition in a holistic
manner. Dr. Afield did not report the results of any recent examination or any diagnostic
evaluation, just noting that he would be interested in reviewing the report of Dr. Edgar. Medical
reports not containing rationale on causal relation are entitled to little probative value.10 The
need for rationale is especially important as appellant has a preexisting bipolar disorder that has
not been accepted as being employment related. Dr. Afield’s treatment records are insufficient
to overcome or to create a conflict with Dr. Edgar’s opinion that the employment-related
condition had resolved.
None of the other evidence submitted discusses or provides a contrary medical opinion
regarding appellant’s disability and medical status as it relates to the accepted condition. The
additional reports from Dr. Afield and Dr. Rehmani do not support that appellant continues to
have residuals from her acute stress disorder.
Appellant’s representative contends that certain medical information had not been
considered. However, the issue in the case is medical in nature and no other medical evidence
addresses with probative medical rationale, based on a thorough examination, how appellant
continued to have residuals of the employment-related acute stress disorder. The Office properly
terminated appellant’s compensation benefits.
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of the Federal Employees’ Compensation Act11 vests the Office with
discretionary authority to determine whether it will review an award for or against compensation,
either under its own authority or on application by a claimant.12 Section 10.608(a) of the Code
of Federal Regulations provides that a timely request for reconsideration may be granted if the
Office determines that the employee has presented evidence and/or argument that meets at least
one of the standards described in section 10.606(b)(2).13 This section provides that the
application for reconsideration must be submitted in writing and set forth arguments and contain
evidence that either: (i) shows that the Office erroneously applied or interpreted a specific point
of law; or (ii) advances a relevant legal argument not previously considered by the Office; or
(iii) constitutes relevant and pertinent new evidence not previously considered by the Office.14
10

Lois E. Culver (Clair L. Culver), 53 ECAB 412 (2002). See supra note 7.

11

5 U.S.C. §§ 8101-8193.

12

Id. at § 8128(a).

13

20 C.F.R. § 10.608(a).

14

Id. at § 10.608(b)(1) and (2).

5

Section 10.608(b) provides that, when a request for reconsideration is timely but fails to meet at
least one of these three requirements, the Office will deny the application for reconsideration
without reopening the case for a review on the merits.15
ANALYSIS -- ISSUE 2
In support of her December 15, 2008 reconsideration request, appellant’s representative
referred to documents which had previously been submitted but which he contends had not been
reviewed. The medical evidence of record was reviewed by the Office in its merit decisions.
This argument does not constitute a basis for reopening her case. The Board has held that the
submission of evidence or argument which repeats or duplicates evidence or argument already in
the case record does not constitute a basis for reopening a case.16 Appellant has not submitted
any new medical evidence which addresses the relevant issue of whether appellant’s conditions
and disability after November 23, 2008 are causally related to her compensable work injury. Her
reconsideration request failed to show that the Office erroneously applied or interpreted a
specific point of law nor did it advance a point of law or fact not previously considered by the
Office. The Office did not abuse its discretion in refusing to reopen appellant’s claim for a
review on the merits.
On appeal appellant’s representative reiterated that new medical evidence was submitted
and the Office refused to review such evidence. As noted, however, the record reflects that
evidence submitted by appellant was reviewed by the Office, which found that the treatment
records of her attending physicians were not adequate to overcome the opinion of Dr. Edgar.
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation benefits effective November 23, 2008. The Board further finds that the Office
properly denied appellant’s request for reconsideration without reviewing the merits of her
claim.

15

Id. at § 10.608(b).

16

Eugene F. Butler, 36 ECAB 393, 398 (1984); Jerome Ginsberg, 32 ECAB 31, 33 (1980).

6

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decisions dated January 9, 2009 and December 3, 2008 are affirmed.
Issued: January 8, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

